Citation Nr: 0935349	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) based upon service connection for cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran served with the New Philippine Scouts from 
February 1946 to January 1949.  He died in November 1987.  
The appellant is claiming benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The appellant is seeking to reopen a claim of service 
connection for the cause of the Veteran's death.  In May 
2000, the RO issued a rating decision which, in pertinent 
part, denied entitlement to service connection cause of 
death.  The appellant submitted a notice of disagreement as 
to one of the other issues addressed in the May 2000 rating 
decision, but she did not specifically disagree with the 
denial of the claim of service connection for cause of death.  
As such, the portion of the May 2000 rating decision that 
denied service connection for cause of the Veteran's death 
became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding VCAA notice and reopening claims.  The 
Court held that the VCAA notice in a matter where the 
claimant is attempting to reopen a claim must include the 
bases for the denial in the prior decision and VA must 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

In the present appeal, the appellant was provided with notice 
as to what "new and material evidence" means in general, 
but she was never notified of the reasons for the previous 
denial, or a description of what evidence would be necessary 
to substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  

With respect to the elements required to establish service 
connection for cause of the Veteran's death, the Board notes 
that, during the pendency of the appellant's claim, the Court 
held in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), 
that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for any disability during his or her 
lifetime.  The Court concluded, generally, that 38 U.S.C.A. 
§ 5103(a) notice for a DIC case must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death, (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition, 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  

Review of the record reveals the appellant has not been 
informed of the conditions for which the Veteran was service 
connected at the time of his death or provided with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on service-connected and non-
service-connected disability.  

Therefore, a remand is necessary in this case in order for 
the appellant to be provided with a new VCAA notice letter 
that more fully complies with the Court's holdings in Kent, 
supra, and Hupp, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159, and any subsequent 
interpretive authority are fully 
complied with.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342, 353-53 
(2007).  

2.	Thereafter, the issues on appeal should 
be readjudicated and any additional 
development indicated should be 
completed.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be 
provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

